DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 4th, 2019 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group II, claims 15 – 26 in the reply filed on February 17th, 2022 is acknowledged.
Claims 1 – 14 and 27 – 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17th, 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JPH 07205219A, using the English translation of record).
Regarding claim 15, Hirota teaches a method comprising: opening a mold to expose a workpiece (Para.14); coupling the workpiece to a first portion of a tool (Para. 14); moving the tool to remove the first dialyzer housing from the mold (Para. 14); rotating the tool about 90 degrees to orient the first portion of the tool in a first direction (Para. 14); placing the workpiece at a first location (ref. #12) using the tool; rotating the tool about 70 degrees to about 110 degrees to orient a second portion of the tool in the first direction (Para.13); coupling a workpiece at the first location to the second portion of the tool (Para. 15); and placing the second dialyzer housing at a second location using the tool (Para. 15). Hirota does not explicitly describe the workpieces as dialyzer housings, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to shape the workpiece as dialyzer housings. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination or a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration of the claimed molded product was significant. See MPEP 2144.04 IV B.
Regarding claim 16, Hirota teaches the invention disclosed in claim 15, as discussed above. Furthermore, Hirota teaches opening a mold to expose the workpiece inside (Para. 14)  It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify opening the mold between 200 mm and 240 mm, as taught by Hirota (Para. 14), depending on the specifics of the tool. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 17, Hirota teaches the invention disclosed in claim 15, as discussed above. Furthermore, Hirota teaches the method wherein coupling the first workpiece to a first portion of a tool comprises inserting the tool between a first half of the mold and a second half of the mold (Fig. 2).
Regarding claim 18, Hirota teaches the invention disclosed in claim 17, as discussed above. Furthermore, Hirota teaches the method wherein inserting the tool between a first half of the mold and the second half of the mold comprises extending a robotic arm (ref. #1) coupled to the tool between the first half of the mold and the second half of the mold (Para. 10).
Regarding claim 19, Hirota teaches the invention disclosed in claim 15, as discussed above. Furthermore, Hirota teaches the method wherein coupling the first workpiece to the first portion of the tool comprises: positioning one or more suction cups coupled to the first portion of the tool proximate the workpiece (Para. 11); It would have been obvious to one of ordinary skill in the art that the suction cups would be designed to apply vacuum suction through an opening in each of the one or more suction cups (Para. 11).
Regarding claim 20, Hirota teaches the invention disclosed in claim 19, as discussed above. Furthermore, Hirota teaches the method wherein placing the first workpiece at a first location using the tool comprises: positioning the workpiece proximate the first location using the tool (Para. 14); and stopping the application of vacuum suction through the opening of each of the one or more suction cups to decouple the tool from the workpiece (Para. 14).
Regarding claim 21, Hirota teaches the invention disclosed in claim 19, as discussed above. Furthermore, Hirota teaches the method wherein coupling a second workpiece at the first location to the second portion of the tool comprises (Para. 13; Para. 18): positioning one or more suction cups coupled to the second portion of the tool proximate the workpiece (Para. 11); It would have been obvious to one of ordinary skill in the art that the suction cups would be designed to apply vacuum suction through an opening in each of the one or more suction cups (Para. 11).
Regarding claim 22, Hirota teaches the invention disclosed in claim 21, as discussed above. Furthermore, Hirota teaches the method wherein placing the second workpiece at a second location using the tool comprises: positioning the workpiece proximate the second location using the tool (Para. 14; Para. 13; Para. 18); and stopping the application of vacuum suction through the opening of each of the one or more suction cups to decouple the tool from the workpiece (Para. 14).
Regarding claim 23, Hirota teaches the invention disclosed in claim 15, as discussed above. Furthermore, Hirota discloses that multiple workpieces and multiples suction cups are available to be moved and used, based on the amount of workpieces being created (Para. 13; Para. 18). Thus, it would have been obvious to one of ordinary skill in the art at the time to couple a third workpiece to the tool and move the first and third workpieces together (Para. 13 – 18).
Regarding claim 24, Hirota teaches the invention disclosed in claim 15, as discussed above. Furthermore, Hirota discloses that multiple workpieces and multiples suction cups are available to be moved and used, based on the amount of workpieces being created (Para. 13; Para. 18). Thus, it would have been obvious to one of ordinary skill in the art at the time to couple a fourth workpiece to the tool and move the second and fourth workpieces together (Para. 13 – 18).
Regarding claim 25, Hirota teaches the invention disclosed in claim 15, as discussed above. Furthermore, Hirota teaches the method wherein the first location comprises a cooling table (Para. 14).
Regarding claim 26, Hirota teaches the invention disclosed in claim 15, as discussed above. Furthermore, Hirota teaches the method wherein the second location comprises a storage container (Para. 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743